DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Ronald duBois.
The application has been amended as follows: these claims will replace previous versions.
34. (Currently Amended) A method for supporting determination of a load of an application in a cloud computing environment, the application being executed with one or more application instances in the cloud computing environment, wherein each of the one or more application instances obtains input data from a respective input queue, the method comprising: determining a wait indicator for at least one of the one or more application instances executed on one or more computing units of the cloud computing environment, wherein the wait indicator for an application instance indicates a ratio between times at which the input queue of the application instance is in an empty state , wherein, the wait indicator includes a low wait and a high wait values and the high wait value indicates that the application instance frequently waits for input data.

39. (Currently Amended) A method for determining a load of an application in a cloud computing environment, the application being executed with one or more application instances in the cloud computing environment, wherein each of the one or more application instances obtains input data from a respective input queue, the method comprising: receiving a wait indicator for each of the one or more application instances executed on or more computing units of the cloud computing environment, wherein the wait indicator for an application instance indicates a ratio between times at which the input queue of the application instance is in an empty state and times at which the input queue of the application instance is in a non-empty state; and determining the load of the application based on the received wait indicators for each of the one or more application instances, wherein, the wait indicator includes a low wait and a high wait values and the high wait value indicates that the application instance frequently waits for input data.

46. (Currently Amended) A computing unit for supporting determination of a load of an application in a cloud computing environment, the application being executed with one or more application instances in the cloud computing environment, wherein each of the , wherein, the wait indicator includes a low wait and a high wait values and the high wait value indicates that the application instance frequently waits for input data.

50. (Currently Amended) An orchestration unit for determining a load of an application in a cloud computing environment, the application being executed with one or more application instances in the cloud computing environment, wherein each of the one or more application instances obtains input data from a respective input queue, the orchestration unit comprising: processing circuitry; and memory containing instructions executable by the processing circuitry whereby the orchestration unit is operative to: receive a wait indicator for each of the one or more application instances executed on one or more computing units of the cloud computing environment, wherein the wait indicator for an application instance indicates a ratio between times at which the input queue of the application instance is in an empty state and times at which the input , wherein, the wait indicator includes a low wait and a high wait values and the high wait value indicates that the application instance frequently waits for input data.


Examiner’s Statement of Reason for Allowance
Claims 34, 36-39, 41-46, 48-50, 52-53 are allowable over the prior art of record.
The following is an examiner’s statement of reasons for allowance: Claims 34, 36-39, 41-46, 48-50, 52-53 are allowable over the prior art of record because the Examiner found neither prior art cited in its entirety, nor based on the prior art, found any motivation to combine any of the said prior arts.
The primary reason for allowance for claims 34, 39, 46, 50 is the inclusion of the limitations, “supporting determination of a load of an application in a cloud computing environment, the application being executed with one or more application instances in the cloud computing environment, wherein each of the one or more application instances obtains input data from a respective input queue, the method comprising: determining a wait indicator for at least one of the one or more application instances executed on one or more computing units of the cloud computing environment, wherein the wait indicator for an application instance indicates a ratio between times at which the input queue of the application instance is in an empty state and times at which the input queue of the application instance is in a non-empty state; and triggering forwarding of the wait indicator determined for the at least one of the one or more application instances to a load determination component, wherein, the wait indicator 
Each of prior arts of record teaches portions of the scope of the claim above, however, it would have not been obvious to one skilled in the art to combine all prior arts to teach the claim limitations at the time of filing instant application unless knowledge from the applicant's disclosure is obtained.
Examiner notes the above limitation is novel over the prior art in view of the entirety of the claim, not just the limitation presented alone. Examiner is pointing out the subject matter of the above-described claims of which is considered novel over the prior art for the benefit of the Applicant and cannot be considered novel alone, but in context of the entirety of the claim language.
Consequently, the prior arts of record individually and as a whole do not teach the claim limitation above.
The remaining claims, not specifically mentioned, are allowable for being dependent upon the claims mentioned above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SISLEY N. KIM whose telephone number is (571)270-7832.  The examiner can normally be reached on Monday-Friday 8AM-5PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, EMERSON PUENTE can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SISLEY N KIM/           Primary Examiner, Art Unit 2196 
01/13/2020